Citation Nr: 0604127	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is clear and unmistakable error in a July 
1959 regional office rating decision denying service 
connection for epilepsy or a seizure disorder.

2.  Entitlement to an increased evaluation for an anxiety 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted an increased rating 
for anxiety, from 10 to 30 percent.  The veteran appeals for 
a higher rating.  The other issue in appellate status is from 
a December 2002 rating decision, which found that there was 
no clear and unmistakable error in a July 1959 RO decision 
denying service connection for epilepsy or a seizure 
disorder.  

In July 2004 the Board REMANDED the case to the RO for 
additional development, to include obtaining additional 
medical records, to ask the veteran to specify the rating 
decision or decisions denying service connection for epilepsy 
or a seizure disorder that he contends contain clear and 
unmistakable error, and to ask the veteran to clarify whether 
he is applying to reopen his claim for service connection for 
a seizure disorder.  He failed to respond to this request.

There is indication in the record that the veteran wishes to 
reopen his claim for service connection for a seizure 
disorder.  The Board also notes that the clinician who 
evaluated the veteran in June 2002 for his anxiety disorder 
opined that the veteran was permanently disabled as a direct 
consequence of the service-connected condition.  The Board 
refers the issues of whether new and material evidence has 
been received to a reopen a claim for service connection for 
a seizure disorder and entitlement to a total disability 
rating based upon individual unemployability (TDIU) to the RO 
for appropriate action.

The issue of entitlement to a rating in excess of 30 percent 
for an anxiety disorder is addressed in the REMAND portion of 
the decision below; it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An RO decision dated in July 1959 denied the veteran's 
claim for service connection for epilepsy or a seizure 
disorder; that decision was not appealed and became final.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
on July 1959, or that the RO incorrectly applied the 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error; the July 1959 RO decision was not undebatably 
erroneous.


CONCLUSION OF LAW

The rating decision of July 1959 that denied service 
connection for epilepsy or a seizure disorder was not clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

However, the claim now before the Board is a legal challenge 
to a prior RO decision and does not involve requiring or 
submitting any additional evidence because any clear and 
unmistakable error must be based on the record and law that 
existed at the time of that decision.  Russell v. Principi, 3 
Vet. App. 310 (1992).  The Court has held that the VCAA is 
not applicable to motions alleging CUE in prior VA decisions.  
See Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001) 
(regarding Board decisions); Parker v. Principi, 15 Vet. App. 
407 (2002) (regarding RO decisions).

Factual Background

Review of the veteran's claims folder reveals that the 
veteran did not file an appeal to the July 1959 decision and 
it is final.  38 U.S.C. 4.005(a)(b)(1958); 38 C.F. R. 3.8 
(1958).  

Although there is no copy of a letter notifying the veteran 
of the 1959 decision noted above and of his appellate rights 
associated with the claims folder, he has not argued then or 
now that he did not receive such notice, and there is no 
evidence suggesting improper notification.   His 
representative submitted a copy of the decision along with 
the claim for CUE, and the entire argument is that there was 
legal error in the 1959 decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that "[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties". Clear evidence to the 
contrary is required to rebut the presumption of regularity. 
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  

The Board finds that, in reviewing the relevant Court 
decisions and considering the particular facts of the case at 
hand, evidence of non-receipt alone is not sufficient to 
rebut the presumption of administrative regularity.  
Similarly, the absence from the record of a copy of a notice 
letter is not necessarily sufficient to rebut the 
presumption.  Because the appellant is not alleging 
nonreceipt and his subsequent actions reveal that he was 
aware of the decision, the presumption of regularity is not 
rebutted.  Id.; see also , e.g., Warfield v. Gober, 10 Vet. 
App. 483 (1997).  

The veteran asserts that the July 1959 RO rating decision 
that denied entitlement to service connection for epilepsy or 
a seizure disorder was clearly and unmistakably erroneous.  
He submitted evidence dated many years after the RO decision 
in question, which includes a July 2002 private medical 
report from a clinician who opined that medical treatment 
received in service by the veteran was indicative of a 
seizure disorder.  The veteran asserts that if the RO had 
recognized his symptoms during service as related to a 
seizure disorder, service connection would have been granted.  

The service medical records show that the veteran was treated 
for psychogenic abdominal distress and anxiety reaction.  He 
was evaluated for multiple symptoms that included sighing, 
grieving, burning epigastric pain, along with complaints of 
difficulty swallowing and breathing.  In May 1951 the veteran 
was hospitalized for psychogenic abdominal distress and an 
anxiety reaction.  The clinician who treated him noted that 
he had tongue tremor and tic-like spasms of voluntary 
muscles.  On examination the clinician found no pathology of 
reflexes.  The clinician observed that the veteran's tremor 
and hyperkinetic state responded well to reassurance.  The 
records also show that he was initially treated with insulin 
for the tremor.  It was found that the veteran's symptoms 
were psychogenic in origin, stemming from his home situation 
and his experiences as a youth in Italy during World War II.  
A December 1952 report shows that he had symptoms that were 
described as nausea and vomiting, as well as tremulousness 
and restlessness.  The veteran received a combat waiver 
during service and was recommended for administrative 
discharge.  

The veteran underwent a VA examination in April 1959.  He 
reported that he received treatment for convulsive seizures 
during the three years preceding the examination.  

A discharge summary medical report dated in May 1959 shows 
that the veteran had been hospitalized for complaints of 
blackout spells.  He gave a history of typical grand mal 
convulsions with urinary incontinence and an incident of 
tongue biting.  The veteran related that his symptoms began 
after he entered active duty.  He was diagnosed with 
convulsive disorder, epilepsy.  

In July 1959 the RO denied the veteran's claim for service 
connection for grand mal epilepsy because the evidence did 
not show treatment for said condition during service or 
within one year of release from active duty.  

In a medical statement dated in July 2002, decades after the 
RO decision at issue, a private physician, Dr. J. C., opined 
that the veteran showed symptoms of convulsive seizures 
during service.  Dr. J. C. indicated having reviewed service 
medical reports.  

An independent medical opinion obtained by the RO in October 
2002, provided that the veteran's seizure disorder was not 
present during active duty or within a year after discharge 
therefrom.  The physician noted that the veteran received 
proper attention and treatment in service for his psychogenic 
abdominal distress and anxiety reaction.  He found that the 
evidence showed that the veteran first reported experiencing 
convulsive seizures between 1956 and 1957.  

Laws and Regulation

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

Analysis

An RO decision dated in July 1959 denied the veteran's claim 
for service connection for epilepsy or a seizure disorder.  
That decision was not appealed and became final.  In support 
of his current claim, the veteran asserts that the July 1959 
RO decision failed to give proper consideration to the 
medical evidence of record.  He has also submitted a July 
2002 private medical report, wherein a clinician opined that 
medical treatment received in service by the veteran was 
indicative of a seizure disorder and the RO failed to 
recognize the symptoms and treatment for the condition.  
Aside from the fact that the additional evidence received 
after the 1959 RO decision in question also includes a 
competent opinion that weighs against the contended causal 
relationship, the Board notes that this medical evidence is 
dated decades after the RO decision at issue and was not in 
the claims file at the time of the July 1959 RO decision.  As 
such, the July 2002 medical record can not act as a basis for 
finding CUE in the RO's July 1959 rating decision.  To the 
extent that the veteran asserts that the RO failed to 
properly consider the medical evidence before it at the time 
of the July 1959 rating decision, this assertion goes to an 
evaluation of evidence consideration, and such matters can 
not form a basis for CUE.  Mere disagreement as to how the 
facts were weighed or evaluated does not amount to a claim of 
clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313, 
38 C.F.R. § 20.1403(d)(3).

The relevant evidence considered at the time of the 1959 RO 
decision noted above consisted of service medical records, 
which did not include a diagnosis of a seizure disorder or 
epilepsy and included a competent opinion that the veteran's 
symptoms were psychogenic in origin, stemming from his home 
situation and his experiences as a youth in Italy during 
World War II; a report of a VA examination in April 1959, and 
a discharge clinical summary dated in May 1959.  The latter 
two examination and hospital reports did result in a 
diagnosis of a seizure disorder but it was recorded well 
beyond the one year presumptive period that applies to 
organic diseases of the nervous system, to include epilepsy.  
38 C.F.R. §§ 3.307, 3.309.  One could argue that, based upon 
the veteran's history presented at the time of the April 1959 
VA examination (he reported that he received treatment for 
convulsive seizures during the three years preceding the 
examination) and obtained one month later during a 
hospitalization (he gave a history of typical grand mal 
convulsions with urinary incontinence and an incident of 
tongue biting, which he claimed began after he entered active 
duty), along with some of the symptoms recorded in the 
service medical records, there was a duty to obtain not just 
an examination but a medical opinion addressing the questions 
of whether the seizure disorder diagnosed in April 1959 began 
during service or was linked to any finding recorded during 
service.  However, any breach by VA of its duty-to-assist 
obligation cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994).  The record that existed at the time did not 
include a diagnosis of a seizure disorder during or within 
one year of service, nor did it contain a competent opinion 
linking such to a finding recorded either during service or 
within one year of active duty.  Simply put, on the basis of 
such evidence, the RO's decision was not undebatable.  Fugo, 
supra; Russell, supra. 

The Board is unable to find any indication in the record that 
the correct facts known at the time were not before the 
adjudicator or that the law then in effect was incorrectly 
applied.  

The veteran has essentially taken issue with how the facts 
were developed, weighed, or evaluated.  He has neither 
pointed to an error made by VA nor has he given persuasive 
reasons why, in light of an error, the result would have been 
manifestly different.  In the absence of these findings, the 
Board concludes that the RO did not commit the sort of 
undebatable error that would manifestly change the outcome.  
In light of the evidence of record in July 1959, and based on 
this analysis, it is the determination of the Board that CUE 
is not shown in the July 1959 rating decision.


ORDER

The appeal that there was clear and unmistakable error in a 
July 1959 RO rating decision denying service connection for a 
seizure disorder is denied.


REMAND

A December 2001 RO decision increased the veteran's rating 
for the service-connected anxiety disorder to 30 percent.  
The veteran claims that his condition is more disabling than 
currently evaluated.  As explained below, the Board finds 
that additional development is warranted.  Before addressing 
the reasons for remand, the relevant evidence is summarized 
below.

The veteran underwent a VA examination in April 1959.  He 
presented complaints of continued anxiety.  He was diagnosed 
with chronic, mild anxiety reaction, manifested by 
tremulousness, startled reaction, and difficulty in sleeping 
and gastric distress.  

In June 2000 the veteran was diagnosed with cerebellar tremor 
with superimposed intentional tremor associated with the non-
service connected seizure disorder. During a psychiatric 
interview the veteran reported that his anxiety related 
symptoms were worsening.  He experienced restlessness, 
difficulty breathing, sweating and lack of energy, as well as 
shaking and muscle jerks (July 2000).  He related 
experiencing depression at times and loss of appetite.  It 
was found that there was no evidence of suicidal ideation, 
impaired concentration, hopelessness, helplessness or low 
self-esteem.  The examiner noted that the veteran was foreign 
born and that English was not his native tongue.  Thus 
although the veteran exhibited some limitations in his mental 
status testing, it was not clear whether the difficulties 
were due to his lack of fluency in English.  The stated 
diagnosis was of anxiety disorder, not otherwise specified.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 55, for chronic symptoms of anxiety only partially 
controlled by medication.  

In November 2001, the veteran requested an increased 
evaluation for his anxiety disorder.  He reported 
experiencing loss of memory, sleeping problems, tremulous 
shaking and mood swings.  A statement from his wife also 
received in November 2001 confirmed the symptoms described by 
the veteran.  A June 2002 VA report provided a diagnosis of 
generalized anxiety and chronic pain.  The clinician who 
evaluated the veteran opined that he was permanently disabled 
as a direct consequence of the service-connected condition.  
(A claim for entitlement to a TDIU is raised by the record-
see introduction, supra.) 

The veteran underwent another VA psychiatric examination in 
January 2003.  The examiner observed that the veteran was 
anxious and tremulous when he discussed his symptoms.  His 
speech was normal and his tone was not pressured.  Recent and 
remote memory was intact and his judgment was good.  The 
veteran's thought content was relevant and non-delusional and 
his concentration, abstract thinking and insight were intact.  
He was assigned a GAF score of 50.  

Post-service VA medical reports obtained pursuant to a July 
2004 Board remand, show that the veteran continues to 
experience tremors and that these have worsened.  In March 
2003 he reported that the tremors would fluctuate with his 
level of anxiety.  A clinician who evaluated the veteran in 
March 2003 noted that his mood was dysthymic and that in 
light of his anxiety he probably was depressed.

During a neuropsychological evaluation in October 2004, the 
veteran indicated that he experiences excessive worrying, a 
dislike of social events and a fear of falling in public.  It 
was noted that his anxiety had become increasingly worse in 
the past year.  The veteran denied current suicidal ideation 
although he stated that he had thought about it in the past 
years.  He denied hallucinations and delusions.  The 
clinician observed that the veteran's mood was dysphoric and 
somewhat labile.  He noted that the veteran's hand tremor 
would become worse when he became frustrated by testing tasks 
administered during the evaluation.  The veteran's wife 
reported that his nervousness had increased and his memory 
had deteriorated in the past few years.  The clinician's 
findings were consistent with her observations.  He diagnosed 
generalized anxiety disorder and recommended psychotherapy.  
In December 2004 a clinician observed that his tremors were 
aggravated by stress

The Board finds that there is ample medical evidence of a 
tremor during and after service, which has been associated 
with the veteran's service-connected psychiatric disorder and 
been considered by the RO in rating the service-connected 
mental condition.  However, there is also some medical 
evidence that indicates that the veteran's tremor may be due 
to an underlying organic neurological disorder.  At one 
point, for example, Parkinson's disease was suspected.  The 
question arises if there is such an underlying disorder was 
it caused or aggravated by the veteran's anxiety disorder.  
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  38 C.F.R. § 3.310 (a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board finds that the 
medical evidence, to include the January 2003 VA examination 
report, does not include an opinion that specifically 
addresses the questions at hand. 

The Board further finds that the claim of secondary service 
connection for an organic neurological disease manifested by 
tremors is inextricably intertwined with the claim for a 
rating in excess of 30 percent for the veteran's service-
connected anxiety disorder.  See, e.g., Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996) (discussing the concept of 
"inextricably intertwined" claims).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Since the informal claim for secondary service 
connection has yet to be adjudicated by the RO, much less 
denied and timely appealed to the Board, it must be referred 
to the RO for appropriate development and consideration.  

The Board further notes that the veteran has indicated that 
his anxiety disorder has worsened in recent years, 
particularly in the last year.  In view of the foregoing, it 
is the Board's judgment that there is a duty to provide the 
veteran with a more current VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) (2005), 
3.310(a); Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must assure compliance with 
the applicable requirements of the 
VCAA.  See 38 U.S.C.A. §§  5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159.  The 
RO's attention is directed to 
Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
neuropsychiatric examination.  The claims 
file should be made available to and 
reviewed by the examiner and he or she 
should indicate that the claims file was 
reviewed.  

Following a review of the relevant 
medical evidence in the claims file, to 
include pertinent post-service medical 
records and examination reports, the 
medical history obtained from the 
veteran, the physical examination, and 
any tests that are deemed necessary, 
the examiner should report all findings 
related to the service-connected 
anxiety disorder, to include its impact 
on the veteran's ability to work, and 
assign a Global Assessment of 
Functioning (GAF) score for the anxiety 
disorder and all its manifestations.  

The examiner should further determine 
whether the veteran has an underlying 
organic neurological disease manifested 
by a tremor (versus a tremor associated 
with an anxiety disorder), and, if so, 
provide an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that the 
neurological disorder manifested by a 
tremor was caused or aggravated by the 
veteran's service-connected anxiety 
disorder.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claims.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the intertwined claim 
for service connection for a 
neurological disease manifested by a 
tremor secondary to a service-connected 
anxiety disorder, to include whether 
the former was aggravated by the 
latter, and readjudicate the claim for 
a rating in excess of 30 percent for 
the veteran's service-connected anxiety 
disorder.

6.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the 
evidence added to the record since the 
August 2005 Supplemental Statement of 
the Case.  A reasonable period of time 
for a response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


